Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Morita et al. (US Pat. 6,390,601).

            Morita et al. disclose in Figures 1A-12 and 20 an ink jet recording apparatus comprising:
       
             Regarding claim 1, a liquid discharge head (102) having a first joint portion (204) and configured to discharge a liquid in a first direction; 
a liquid supply section (111) having a second joint portion (137) joined to the first joint portion (204) to supply the liquid to the liquid discharge head (102), and disposed in a second direction opposite to the first direction with respect to the liquid discharge head (102); and
 a support section (103) that is formed integrally with the liquid discharge head (103), and that the liquid discharge head (102) is fixed, wherein, with respect to the first direction, a first position at which the liquid supply section (111) is fixed to the support section (103) is located in the second direction with respect to a second position at which the first joint section (204) and the second joint section (137) are joined to each other (Figures 4A and 4B). 
           Regarding claim 2, wherein the liquid supply section (111) includes a flow channel forming section forming a flow channel (211) through which the liquid flows, and a joint portion (137) provided with the flow channel forming section (211), and the joint portion (137) of the liquid supply section (111) is fixed to the support section (103) (Figures 1A-1B, 2C, 4A and 4B). 
           Regarding claim 3, wherein with respect to the first direction, the first position is located in the first direction with respect to an end portion of the flow channel forming section (211) in the second direction (Figures 4A and 4B).   
            Regarding claims 4-5, wherein, with respect to the first direction, the first position is located in the second direction with respect to a midpoint of the flow channel forming section (211) in the first direction (Figures 4A and 4B).   


          Regarding claim 9, wherein the support section (103) is disposed around the flow channel forming section (211) in plan view in the second direction, and the joint portion (137) overlaps the support section (103) in plan view in the second direction (Figures 1A-1B, 2C, 4A and 4B).  
          Regarding claim 10, wherein the support section (103) and the liquid discharge head (102) are formed of a single member (Figure 1B). 
          Regarding claim 11, wherein the support section (103) and the liquid discharge head are formed of separate members, and the support section (103) is integrally fixed to the liquid discharge head (102) (Figure 1B).
          Regarding claim 12, wherein the first direction is a vertical direction (Figure 4A-4B).  
          Regarding claim 13, a liquid discharge head (102) having a first joint portion (204) and configured to discharge a liquid in a first direction (Figure 4A);   
a liquid supply section (111) having a second joint portion (137) joined to the first joint portion (204) to supply the liquid to the liquid discharge head (102), and disposed in a second direction opposite to the first direction with respect to the liquid discharge head (102) 
(Figures 4A and 4B); 
a support section (103) that is formed integrally with the liquid discharge head (102), and that the liquid discharge head (102) is fixed (Figure 4A); and  
a moving mechanism (104, 105, motor not show) configured to move the liquid discharge head (102 or 110), the liquid supply section (111), and the support section (103 or 101) together in a direction different from the first direction and the second direction with acceleration and deceleration, wherein, with respect to the first direction, a position at which the liquid supply section (111) is fixed to the support section (103 or 110) is located in the second direction with 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,825,388; US Pat. 10,759,165; US Pub. 2010/0277533; US Pub. 2017/0232741) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
 
          If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 


/ANH T VO/Primary Examiner, Art Unit 2853